LEVINE, Justice.
Sharon Ferris appeals from a summary judgment dismissing her tort action against the State of North Dakota, the North Dakota Centennial Commission, the Capitol Grounds Planning Commission, and Donald Mund, as manager of the Capitol Grounds Facility for the Capitol Grounds Planning Commission. We reverse and remand for further proceedings.
In Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994), we abolished the doctrine of sovereign immunity of the State from tort liability, and we applied our decision to the parties to that proceeding. We also apply Bulman to this contemporaneous case.
Accordingly, we reverse the summary judgment, and we remand for proceedings consistent with our decision in Bulman.
NEUMANN, SANDSTROM and MESCHKE, JJ., concur.